COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                           FORT WORTH

                        NO. 02-14-00389-CV


T. WILLIAM MCINTYRE                               APPELLANT

                                 V.

DEUTSCHE BANK NATIONAL                            APPELLEES
TRUST COMPANY, AS
INDENTURE TRUSTEE FOR NEW
CENTURY HOME EQUITY LOAN
TRUST 2005-1, CARRINGTON
MORTGAGE SERVICES, LLC,
CARRINGTON FORECLOSURE
SERVICES, LLC F/K/A ATLANTIC &
PACIFIC FORECLOSURE
SERVICES, L.L.C, HOLLY
CARTER, INDIVIDUALLY AND AS
TRUSTEE, CHRISTOPHER K.
BAXTER, INDIVIDUALLY AND AS
ATTORNEY, MARINOSCI LAW
GROUP, P.C., GARY MARINOSCI,
INDIVIDUALLY AND AS
ATTORNEY, TOM CROFT, PETER
C. SMART, AND CRAIN, CATON &
JAMES, P.C.


                             ------------

       FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                 TRIAL COURT NO. 2012-20446-158
                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On December 10, 2014, and December 30, 2014, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $195 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant has not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: January 22, 2015




      1
       See Tex. R. App. P. 47.4.
      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                         2